internal_revenue_service number release date index number 468a ------------------------------------------------------ ------------------------------------------- ---------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-112705-08 date august legend ------------------------------------------------------- -------------------------------------------------------- taxpayer --------------------------------------------------------------- utility ------------------------------------------------------------------------ parent ----------------------------------------------------------------- subsidiary ----------------------------------------------------------- plant industry director location commission method fund ---------------------------------------------- ------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------------------------- --------------- -------------------------------------------------- ---------------------- ------------------------------------------- dear -------------- this letter responds to your request dated --------------------- for a schedule of ruling amounts pursuant to sec_468a of the internal_revenue_code and sec_1_468a-3t of the temporary income_tax regulations taxpayer represents the facts and information relating to its request for a revised schedule of ruling amounts as follows taxpayer owns ----- percent interest in the plant which is situated in location taxpayer is a wholly-owned subsidiary of parent taxpayer is under the audit jurisdiction of the industry director taxpayer is subject_to the jurisdiction of commission plant’s operating license is set to expire in ------- the method of plr-112705-08 decommissioning the plant is method substantial decommissioning will be completed by ------- on ------------------- the utility entered into a settlement agreement before the commission that specified the framework for deregulation of the utility’s electric generation business this agreement also provides for the collection and recovery_of decommissioning costs relating to deregulated nuclear generation assets as part of the utility’s unbundled delivery service rates on ---------------- utility transferred the plant the qualified nuclear decommissioning trust funds and its rights to recover decommissioning cost to taxpayer in exchange for the stock of taxpayer pursuant to a tax-free reorganization that qualified under sec_355 and sec_368 of the code the utility then distributed the stock of taxpayer to parent parent then contributed the stock of taxpayer to subsidiary all parties involved are members of the same consolidated_group in connection with this restructuring parent taxpayer and utility received a private_letter_ruling from the internal_revenue_service dated -------------------- plr--------- --------------- which stated in part that following the transfer of the plant and nuclear decommissioning funds to taxpayer taxpayer will be considered as the eligible_taxpayer and electing taxpayer with respect to the nuclear decommissioning funds as a result taxpayer may make deductible contributions to its qualified nuclear decommissioning funds in an amount consistent with sec_468a of the code and the regulations thereunder this ruling was expressly conditioned on the utility receiving an order from the commission requiring that it collect decommissioning costs as an agent for the taxpayer and pay all such collections to the taxpayer and on the continued direct or indirect ownership of the taxpayer by parent or subsidiary on ------------------------- taxpayer requested a revised schedule of ruling amounts for -------- taxpayer requested a schedule of ruling amounts for unit of dollar_figure----------------- and was the same as the schedule of ruling amounts previously issued to utility on ---- ----------------- the service approved taxpayer’s proposed schedule of ruling amounts for dollar_figure----------------for the tax years ------ through ------- on ----------------- utility made a compliance filing with commission setting forth its requested customer contributions for decommissioning pursuant to the settlement agreement effective ---------------- the current value of decommissioning as of ------------- ---------------------------was determined using the procedures prescribed in the settlement agreement specifically the current value of decommissioning dollar_figure------------------for plant was increased based on the nrc inflation factors through -------------------------- the current value of decommissioning as of ---------------------------was dollar_figure------------------for plant additionally in determining the future value of decommissioning and the annual plr-112705-08 customer collections utility also considered the balance in the external trust funds as well as internal reserve a forecasted future earnings rate on the external trust funds of ------ a forecasted future earnings rate on the internal reserve of ------ a forecasted nuclear inflation factor of -- and decommissioning taking place in ------- based on these assumptions utility concluded that annual customer collections should be maintained at the current level of dollar_figure------ --------- per year in a letter dated ------------------- commission informed utility that it had reviewed the compliance filing in accordance with the settlement agreement and had approved the status quo customer decommissioning collections of dollar_figure----------------per year based on this authorization customer obligation for decommissioning set forth in the settlement agreement and other information taxpayer has relied on the following four underlying assumptions for purposes of computing the schedule of rulings amounts an estimated decommissioning cost in ------- dollars of dollar_figure------------------ a forecasted decommissioning inflation rate to estimate the cost of decommissioning in future dollars of -- an assumed after-tax rate of return in the internal reserve of ------ and an implied forecasted after-tax rate of return of the qualified decommissioning trust of ------ sec_468a as amended by the energy tax incentives act of the act publaw_109_58 119_stat_594 allows an electing taxpayer to deduct payments made to a nuclear decommissioning reserve fund sec_468a limits the amount that may be paid into the nuclear decommissioning fund in any year to the ruling_amount applicable to that year sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under ' 468a d as the amount which the secretary determines to be necessary to fund the total nuclear decommissioning cost of that nuclear power plant over the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within months after the close of the tax_year this section applies to payments made pursuant to either a schedule of ruling amounts or a schedule of deduction amounts plr-112705-08 sec_1_468a-1t a provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under ' 468a-1t b of the regulations is a taxpayer that has a qualifying interest in any portion of a nuclear power plant a qualifying interest is among other things a direct ownership_interest sec_1_468a-2t b provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the ruling_amount applicable to the nuclear decommissioning fund for such taxable_year the limitation on the amount of cash payments for purposes of sec_1 468a- 2t b does not apply to any special transfer permitted under sec_1_468a-8t sec_1_468a-3t a provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3t a provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on reasonable assumptions concerning the after-tax rate of return to be earned by the amounts collected for decommissioning the total estimated cost of decommissioning the nuclear plant and the frequency of contributions to a nuclear decommissioning fund for a taxable_year under ' 468a-3t a the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3t a provides that the taxpayer bears the burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the regulations and that it is based on reasonable assumptions that section also provides additional guidance regarding how the service will determine whether a proposed schedule of ruling amounts is based on reasonable assumptions for example if a public_utility commission established or approved the currently applicable rates for the furnishing or sale by the taxpayer of electricity from the plant the taxpayer can generally satisfy this burden_of_proof by demonstrating that the schedule of ruling amounts is calculated using the assumptions used by the public_utility commission in its most recent order in addition a taxpayer that owns an interest in a deregulated nuclear plant may submit assumptions used by a public_utility commission that formerly had regulatory jurisdiction over the plant as support for the assumptions used in calculating the taxpayer’s proposed schedule of ruling amounts with the plr-112705-08 understanding that the assumptions used by the public_utility commission may be given less weight if they are out of date or were developed in a proceeding for a different taxpayer the use of other industry standards such as the assumptions underlying the taxpayer's most recent financial assurance filing with the nrc are described by the temporary regulations as an alternative means of demonstrating that the taxpayer has calculated its proposed schedule of ruling amounts on a reasonable basis sec_1_468a-3t a further provides that consistency with financial_accounting statements is not sufficient in the absence of other supporting evidence to meet the taxpayer’s burden_of_proof sec_1_468a-3t b provides that in general the ruling_amount for any_tax year in the funding_period shall not be less than the ruling_amount for any earlier tax_year under ' 468a-3t c the funding_period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the last day of the estimated_useful_life of the nuclear power plant to which the fund relates sec_1_468a-3t c provides rules for determining the estimated_useful_life of a nuclear plant for purposes of sec_468a in general under sec_1_468a-3t c i a if the plant was included in rate base for ratemaking purposes for a period prior to date the date used in the first such ratemaking proceeding as the estimated date on which the nuclear plant will no longer be included in the taxpayer’s rate base is the end of the estimated_useful_life of the nuclear plant sec_1_468a-3t c i b provides that if the nuclear plant is not described in sec_1_468a-3t c i a the last day of the estimated_useful_life of the nuclear plant is determined as of the date the plant is placed_in_service under sec_1_468a-3t c i c any reasonable method may be used in determining the estimated_useful_life of a nuclear power plant that is not described in sec_1_468a-3t c i a sec_1_468a-3t d provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant sec_1_468a-3t d provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3t e enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3t f requires a taxpayer that has obtained a schedule of ruling amounts pursuant to sec_1_468a-3t e to file a request for a revised schedule of ruling amounts on or before the deemed payment deadline date for the 10th taxable_year plr-112705-08 that begins after the taxable_year in which the most recent schedule of ruling amounts was received if the taxpayer calculated its most recent schedule of ruling amounts on any basis other than an order issued by a public_utility commission the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline date for the 5th taxable_year that begins after the taxable_year in which the most recent schedule of ruling amounts was received sec_1_468a-3t f provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of ' 468a-3t e the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in ' 468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1t b of the regulations taxpayer as owner of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3t d of the regulations taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3t a and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund pursuant to sec_1_468a-3t a as an owner of a deregulated nuclear power plant taxpayer has met its burden_of_proof in showing that the assumptions used by the commission continue to be valid and reasonable for purposes of demonstrating that its proposed schedule of ruling amounts is consistent with the principles of sec_468a and the regulations thereunder the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the ruling_amount applicable to the fund as set forth under sec_1_468a-2t b of the regulations plr-112705-08 based solely on the determinations above we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts amount dollar_figure--------------- year -------------- ------- each year approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in ' 468a-3t f occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives we are sending a copy of this letter_ruling to the director pursuant to ' 468a-7t a a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch passthroughs special industries
